DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In ¶44, line 8, "track" has been replaced by --tracks--.
In ¶46, line 4, "(RNN)135" has been replaced by --(RNN) 135--.
In ¶56, line 7, "fading." has been replaced by --fading--.
In ¶59, line 7, the second instance of "accurately" has been deleted.
In ¶64, line 5, after "nodes", --to-- has been inserted.
In ¶65, line 2, "multi-paths" has been replaced by --multi-path--.
In ¶65, line 2, "signals" has been replaced by --signals--.
In ¶65, line 6, "is" has been deleted.
In ¶65, line 7, "exist" has been replaced by --signals--.

In claim 12, line 2, after "vehicular", --network-- has been inserted.
In claim 17, line 7, after "received", --at the vehicle-- has been inserted.
In claim 20, line 4, after "received", --at the vehicle-- has been inserted.
Authorization for this examiner's amendment was given in a telephone interview with Gene Vinokur on April 5, 2021.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"a memory configured to store a recurrent neural network trained to determine a position of the vehicle from a set of phase measurements in a presence of noise caused by a multipath transmission of at least some of the satellite signals at some instances of time".
quoted from claim 17, in combination with the claim as a whole:

quoted from claim 20, in combination with the claim as a whole:
	"accessing a recurrent neural network trained to determine a position of the vehicle from a set of phase measurements in a presence of noise caused by a multipath transmission of at least some of the satellite signals at some instances of time".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.



Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648